Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant Representative, Mr. Kevin Yao, on June 13, 2022.
See amendment to claims 27 thru 32 below.

27. (amended) A non-transitory computer-readable storage medium storing computer-readable
instructions executable by one or more processors, that when executed by the one or more
processors, cause the one or more processors to perform operations comprising:
receiving, by a first router node, an interest packet from a second router node of a
network overlay, the interest packet being operative to request particular named content;
determining, by the first router node, whether the second router node has caching
interest for the requested named content;
determining, by the first router node, whether the interest packet should be
forwarded to more than one other router nodes of the network overlay;
inserting, by the first router node, information entries into a header of the interest
packet indicating the first router node being in an interest path of the interest packet; and
forwarding, by the first router node, the interest packet to one or more other router
nodes of the network overlay.

28. (amended) The non-transitory computer-readable storage medium of claim 27, wherein a
header of the interest packet has a format which supports information entries indicating
particular router nodes of the network overlay being in the interest path of the interest
packet and indicating caching interest of particular router nodes of the network overlay for
the requested named content.

29. (amended) The non-transitory computer-readable storage medium of claim 28, wherein the
format of the header is a TLV format.

30. (amended) The non-transitory computer-readable storage medium of claim 29, wherein the
TLV format is a hop-by-hop header TLV.

31. (amended) The non-transitory computer-readable storage medium of claim 29, wherein the
TLV format is an In-Band Operations, Administration, and Maintenance TLV.

32. (amended) The non-transitory computer-readable storage medium of claim 27, wherein the
first router node has caching interest, and the information entries further indicate caching
interest of the first router node for named content requested by the interest packet.


Allowable Subject Matter
Claims 15-32 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance:  
The prior art fail to teach the particular limitation in combination with all the limitations of the claim with respect to claim 15, 21 and 27, insert information entries into a header of the interest packet indicating the first router node being in an interest path of the interest packet. The dependent claims depend on independent claims 15, 21 and 27, therefore, the dependent claims are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
June 7, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467